DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,4,5,6,8,10,13,15,16,17 rejected under pre-AIA  35 U.S.C. 103 as being taught by Sato; Hitoshi et al. (US 5327782 A) in view of Stieff; Michael T. et al. (US 20110316979 A1)
Regarding claim 1, Sato teaches, 
A system (“Automatic brake shoe measuring apparatus”)[title] comprising:
an imaging component including: 
a first imaging device (“television cameras 1”)[4:58,Fig.1-1] configured to acquire image data for a target area of a vehicle; (“television camera 1 is used for photographing the brake shoe 21”)[4:58-59,Fig.1-1] and 
a first illumination device (“a strobe light emitting device 10”)[5:27-28,6:2,Fig.1-10] configured to direct electromagnetic radiation on the target area, (“actuating the strobe light emitting device 10 to illuminate the brake shoe 21”)[6:2-3] wherein the first illumination device (“a strobe light emitting device 10”)[5:27-28,6:2,Fig.1-10] is at least one of: horizontally or vertically offset from the first imaging device; (as depicted in Fig.1 “a strobe light emitting device 10” is positioned in a different position and angled to the brake shoe)[5:27-28,6:2,Fig.1-10] and 
a computer system for evaluating a target component at least partially visible in the target area using the image data (“an image processing program that has been prepared in advance and the image processing device 8, on the basis of image data of the brake shoe 21 that have been stored, and performs the measurements of residual thickness of the brake shoe 21 on the image” which “FIG. 3 is a flowchart showing the flow of image processing to be executed at the image processing unit 31”)[6:31-35,6:56-58,Fig.2-8 and Fig.3] by: 
locating a region of interest within the image data, (“image data thus obtained through the contour-enhancement processing is binarized (Step 101) at a specific threshold value D0”)[7:24-26] wherein the region of interest corresponds to a location (“producing a binary image data representing a binary image shown in FIG. 8”)[7:27-28,Fig.7 and 8] is expected to be at least partially visible; (“which “the contour section in the original image inclusive of the image of the brake shoe 21 is enhanced” which fig. 7 and Fig. 8 depict the contour enhanced data of the “brake shoe 21” in the original image)[7:16-22]
identifying, within the region of interest, a set of points in the image data (“Step 102, the extraction of the candidate image of the brake shoe 21”)[7:31-39] corresponding to at least two visible edges of the target component, (“extraction is done of a binary image whose fillet diameter is close to the curvature of the brake shoe 21”)[7:31-39] wherein the identifying the set of points includes locating the intersection points (such that “contour coordinate of the candidate of the brake shoe image extracted as described above, thereby extracting the contour of the image 21a (on the holder 27 side in FIG. 13) on the brake shoe mounting side (Step 103)“)[7:47-60] visible in the image data of the components of the vehicle, (“extraction of the candidate image of the brake shoe 21 is performed on the basis of the binary image data representing the binary image (FIG. 8)”)[7:31-34] and 
calculating a measurement for at least one attribute of the target component using the set of points. (“distance between a point where a straight line passes the center of the contour (circular arc) of the image 21a on the brake shoe mounting side” and a “point where the straight line passes the center of the contour of the image 21c on the wheel side” is measured to determine a “mean value is the thickness t (see FIG. 4) of the image 21 of the brake shoe.”)[8:41-50]
but does not explicitly teach,

each intersection point corresponding to an intersection visible in the image data between at least one component adjacent to the target component and the target component,
	However, Stieff teaches additionally,
identifying at least one component of the vehicle visibly located near the target component in the image data, (¶47, “a wheel center point CP for a vehicle wheel” determined from “images of an optical target operatively coupled to the vehicle wheel”)
each intersection point corresponding to an intersection visible in the image data between at least one component adjacent to the target component and the target component, (¶47, “identify an actual intersection point IP between the axis of rotation AR of the vehicle wheel and the face of the optical target as a point on the optical target surface” from a sequence of images)
It would have been obvious to one at the time of invention was made with obvious skill in the art to combine the brake measuring of Sato with the intersection point of Stieff which is determined based on the target and an element of the of a vehicle. This results in use of a non-linear optimization to improve measurement. 

Regarding claim 4, Sato with Stieff teaches the limitation of claim 1,
	Sato teaches additionally, 
comparing the measurement for the at least one attribute of the target component (“thickness t thus determined”)[8:51-55] with an acceptable value range (“wear limit value”)[8:51-55] for the at least one attribute;  (“thickness t thus determined” is then “compared with a specific wear limit value”)[8:51-55] and 
initiating an action in response to the at least one attribute being outside the acceptable value range. (“thickness t of the brake shoe 21 was displayed and at the same time a warning was given by the buzzer as a result of comparison of this thickness t with the wear limit value”)[8:51-55,62-68,9:1-7]
	
Regarding claim 5, Sato with Stieff teaches the limitation of claim 4,
	Sato teaches additionally, 
action includes at least one of: notifying an operator of the vehicle, rerouting the vehicle, or scheduling the vehicle for maintenance. (“a warning was given by the buzzer as a result of comparison of this thickness t with the wear limit value” such that “whether or not the thickness t thus measured and displayed has reached the wear limit value may be judged by the operator”)[8:63-68]

Regarding claim 6, it is a system claim similar to claim 1. In addition, Sato teaches additionally, 
wherein the target area includes at least a portion of a brake assembly of the rail vehicle; (“television camera 1 is used for photographing the brake shoe 21”)[4:58-59,Fig.1-1]
	Refer to the rejection of claim 1 to teach the additional limitations of claim 6. 

Regarding claim 8, Sato with Stieff teaches the limitation of claim 6,
	Sato teaches additionally, 
(“trigger detector 4”)[5:28,29,Fig.1-4] configured to signal when a rail wheel is detected, (“trigger detector 4 detect the passage of the wheel 20”)[5:28,29,Fig.1-4] wherein the method further includes: 
determining a time for acquiring the image data for a rail wheel based on a set of signals generated by the set of rail wheel detectors; (“trigger detector 4 detect the passage of the wheel 20, thus operating to give the shutter timing for reliably photographing the brake shoe 21 within the angle of view of the television camera 1”)[5:28-32,Fig.1-1,4,20,21] and 
triggering the first imaging device to acquire the image data based on the time. (“operating to give the shutter timing for reliably photographing the brake shoe 21 within the angle of view of the television camera 1”)[5:28-32,Fig.1-1,4,20,21]

Regarding claim 10, Sato with Stieff teaches the limitation of claim 6,
	Sato teaches additionally, 
determining a thickness of a brake pad of the brake assembly in a plurality of locations. (“measurements of a plurality of distances thus obtained” using “a distance between” points of “(circular arc) of the image 21a” and “contour of the image 21c” which is “determined in relation to a plurality of straight lines”)[8:41-50,Fig.10-21a and 21c]

Regarding claim 13, it is the method claim of system claim 6. Refer to the rejection of claim 6 to teach the rejection of claim 13. 

Regarding claim 15, dependent on claim 13, it is the system claim similar to system claim 8, dependent on claim 6. Refer to the rejection of claim 8 to teach the limitation of claim 15. 

Regarding claim 16, dependent on claim 13, it is the system claim similar to system claim 4, dependent on claim 1. Refer to the rejection of claim 4 to teach the limitation of claim 16. 

Regarding claim 17, dependent on claim 16, it is the system claim similar to system claim 5, dependent on claim 4. Refer to the rejection of claim 5 to teach the limitation of claim 17. 

Claim 2 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato; Hitoshi et al. (US 5327782 A) in view of Stieff; Michael T. et al. (US 20110316979 A1)in view of Kilian; Krzysztof et al. (US 20070211145 A1)
Regarding claim 2, Sato with Stieff teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 2,
	However, Killian teaches additionally, 
includes a second imaging device (“a first image capture device 152” connected to the post 156 of the mounting structure 150)[¶110,111,Fig.13-154] configured to acquire image data for the target area, (“the mounting structure 150 allows” the “field of views 210 and 220” of the “image capture device” 152 which are “relative location of the wheel 300”)[¶111] wherein the first imaging device is located above the target area and the second imaging device is located below the target area, (“second image capture device 154 is located on the mounting structure 150 such that an axel 320 of a wheel set may appear in the field of view 220 of the second image capture device 154” such that there is a “stable relationships of the image capture devices 152 and 154 to the post 156 of the mounting structure 150 allows the two field of views 210 and 220 of the image capture devices 152 and 154 to be related to each other” as depicted in Fig. 13 which the capture devices are directed to a wheel 300 fields of view 210 and 220)[¶113,111,Fig.13-152,154,210,220] and wherein the method further includes merging the image data (“3-dimensional images”)[¶111] acquired by the first and second imaging devices into a single image prior to the locating. (“3-dimensional images of such components and/or movement may be easily re-created and/or determined using captured 2-dimensional images” such as from “two field of views 210 and 220 of the image capture devices 152 and 154”)[¶111,Fig.13-152,154]
It would have been obvious to one at the time of invention was made with obvious skill in the art to combine the brake measuring of Sato with the intersection point of Stieff with the component imaging of Kilian which uses two cameras to obtain images of a target. This can be used to determine higher precision measurements of the component.  

Claim 3,7,14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato; Hitoshi et al. (US 5327782 A) in view of Stieff; Michael T. et al. (US 20110316979 A1) in view of Kilian; Krzysztof et al. (US 20070211145 A1) in view of Mian; Zahid F. et al. (US 20090049936 A1)
Regarding claim 3, Sato with Stieff with Killian teach the limitation of claim 2,
	Sato teaches additionally, 
target component is a brake assembly of a rail vehicle, (“television camera 1 is used for photographing the brake shoe 21”)[4:58-59,Fig.1-1] wherein the first imaging device is configured to acquire image data for of the brake (“preset so that the brake shoe 21 will come into the angle of view of the television camera 1 the instant that the light being projected from the light emitting section is interrupted by the wheel 20”)[5:18-21] through an opening in a truck assembly (imaging can occur on a “disc 25” that is “provided brake shoe 26 for the disc” which is between the two wheels 20 attached to the “axel 24” as depicted in Fig. 14 as described by “a disc brake shoe 26 (see FIG. 14) can be detected” which gives “measurements of the thickness of the brake shoe”)[1:26-32,8:56-61,Fig.14-25,26] 
	But the combination does not teach the additional limitation of claim 3,
	However, Mian teaches additionally,
the second imaging device (“sensing device(s) 30 and/or emitting device(s) 32, which can acquire data on the rolling stock”)[¶34] is configured to acquire image data for a second portion of the brake assembly (“an infrared camera, which can be utilized to detect an overheated component (e.g., slid wheel, stuck brake, etc.)“ such that “infrared line sensor could be included in enclosure 22 to detect heat in each passing brake assembly”)[¶34,45,] from below the truck assembly. (such as depicted in “FIG. 3A, when a device, such as imaging device 30, is placed within bay 24A “ angled up to the wheel 12 on a rolling stock)[¶33,Fig.3A-30,24A,12] 
It would have been obvious to one at the time of invention was made with obvious skill in the art to combine the brake measuring of Sato with the intersection point of Stieff with the component imaging of Kilian with the rolling stock inspection of Mian images up towards a wheel assembly of a rail vehicle from inside a protected housing. Using an imager from this housing protects the camera and a clear line of site to the wheel of a rolling stock. 

Regarding claim 7, dependent on claim 6, it is the method claim similar to the combination of claim 2 and 3, dependent on claim 1 and 2, respectively. Refer to the rejection of claim 2 and 3 to teach the rejection of claim 7.
	
.

Claim 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato; Hitoshi et al. (US 5327782 A) in view of Stieff; Michael T. et al. (US 20110316979 A1) in view of Mian; Zahid F. et al. (US 20090055041 A1)(Mian0055041)
Regarding claim 9, Sato with Stieff teaches the limitation of claim 8, 
	Sato teaches additionally, 
wherein the determining is different for each odd rail wheel and each even rail wheel.(“shutter timing signal from the trigger detector 4 is produced only when the wheel of an odd number has passed the photo sensor 3”)[6:12-14]
	But does not explicitly teach the additional limitation of claim 9,
	However, Mian0055041 teaches additionally, 
rail wheel detectors includes at least two rail wheel detectors located on opposing sides of a field of view of the first imaging device, (“sensing module 42 can determine when a rail wheel 2 of any of a range of circumferences, as indicated by rail wheels 2A-B, is at an exact position, e.g., "top dead center", over proximity sensors 60A-B” such that “wheel 2 is imaged by a high-speed camera 70 and the location (e.g., height) of an edge (e.g., flange) of wheel 2 with respect to a centerline of camera 70 is measured” such as in location L2)[¶54,58,Fig. 5-60A,60B,42,Fig.6-70]
It would have been obvious to one at the time of invention was made with obvious skill in the art to combine the brake measuring of Sato with the intersection point of Stieff with the rail . 

Claim 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato; Hitoshi et al. (US 5327782 A) in view of Stieff; Michael T. et al. (US 20110316979 A1) in view of Appleyard; Robert Meredith et al. (US 20100220184 A1)
Regarding claim 11, Sato with Stieff teaches the limitation of claim 10,
Sato teaches additionally, 
the plurality of locations include from top to bottom locations of the brake pad. (“Fig. 10 is a view showing the proposed image 21 of the brake shoe extracted” which has a clear top and bottom edge”)[7:40-42,Fig. 10-21]
	But does not teach the additional limitation of claim 11,
	However, Appleyard teaches additionally,
the plurality of locations include a location to a top extremum and a location adjacent to a bottom extremum (“the top and bottom tool can be imaged to help ensure the top tool and bottom tool” meet correctly)[¶78] 
It would have been obvious to one at the time of invention was made with obvious skill in the art to combine the brake measuring of Sato with the intersection point of Stieff with the tool imaging of Appleyard which images both the bottom and top tools in an imaging area. This helps in determining if the expected shape is being detected in the area. 

Claim 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato; Hitoshi et al. (US 5327782 A) in view of Stieff; Michael T. et al. (US 20110316979 A1) in view of Hirosawa; Masashi (US 20060078224 A1)

	Sato teaches,
the brake pad(“Fig. 10 is a view showing the proposed image 21 of the brake shoe extracted” which has a clear top and bottom edge”)[7:40-42,Fig. 10-21]
	But does not teach the additional limitation of claim 12,
	However, Hirosawa teaches additionally,
projecting a thickness of an obscured portion of the subject using the set of points. (“generating a superimposed image” using “the first object and the second object may be combined”  where “first object image, and the second object image, and connecting the background portions so that they supplement missing portions of each other”)[¶513]
It would have been obvious to one at the time of invention was made with obvious skill in the art to combine the brake measuring of Sato with the intersection point of Stieff with the superimposition of Hirosawa which can fill in missing information. Generating this type of image can create images of an object even if a problems in the imaging occurs such as an overlapping with an object. 

Claim 18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato; Hitoshi et al. (US 5327782 A) in view of Stieff; Michael T. et al. (US 20110316979 A1) in view of Yukhin; Artiom et al. (US 7257236 B2)
Regarding claim 18, Sato with Stieff teaches the limitation of claim 1,
But does not explicitly teach the additional limitation of claim 18,
However, Yukhin teaches additionally, 
(7:54-67,8:1-8 and Fig.3, “system may then use that 3D image data, for example, to identify an object” or “a second 3D image data representing a 3D image of the object is obtained”) corresponding to a rejection of the image data (7:54-67,8:1-8 and Fig.3, ”If the 3D image data is determined to be "good" (Stage 320)”) for processing by the imaging component Serial No. 15/954,996Page 7 of 14in response to determining a quality of the image data is not acceptable, (¶7:54-67,8:1-8 and Fig. 3, “If 3D image data is not good, a different frame of image data representing another 3D image is obtained (Stage 310)”) and wherein the imaging component initiates a set of actions in response to the rejection. (7:54-67,8:1-8 and Fig.3, “image data may be retained (Stage 330)” or “a different frame of image data representing another 3D image is obtained (Stage 310)”)
It would have been obvious to one at the time of invention was made with obvious skill in the art to combine the brake measuring of Sato with the intersection point of Stieff with the rejection algorithm of Yukhin which can reject an image. This type of rejection helps accurately identify an object or determine another frame will recognize an object better by the threshold. 

Claim 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato; Hitoshi et al. (US 5327782 A) in view of Stieff; Michael T. et al. (US 20110316979 A1) in view of Aikawa; Tetsuro et al. (US 20100283847 A1)
Regarding claim 19, Sato with Stieff teaches the limitation of claim 1,
But does not explicitly teach the additional limitation of claim 19,
However, Aikawa teaches additionally, 
Determines an orientation of the target component (¶99, “image recognition device 35 reads an image including shape information of the inspection target 1”) and, prior to (¶103, “an image comparison processing unit 43 for comparing and collating the image outputted from the image rotation processing unit 42 and the inspection target shape information (the image 250)”) the computer system rotates the image data (¶403, “an image rotation processing unit 42 for rotating an image outputted from the image enlargement/reduction processing unit 41”) to change the orientation to a preferred orientation (¶104, “image rotation processing unit 42 performs image processing (image rotation process) of rotating each of the images enlarged or reduced under a different expansion or reduction condition, under a plurality of rotation conditions (rotation angle)”) in response to determining that the orientation differs from the preferred orientation. (¶104, “under a plurality of rotation conditions (rotation angle)” for use as a “converted images outputted from the image rotation processing unit 42”)) 
It would have been obvious to one at the time of invention was made with obvious skill in the art to combine the brake measuring of Sato with the intersection point of Stieff with the image conversion of Aikawa which will rotate the images before comparison. This type of conversion helps in the inspection of a target shape that will improve the stability of image inspection of an inspection target. 

Claim 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato; Hitoshi et al. (US 5327782 A) in view of Stieff; Michael T. et al. (US 20110316979 A1) in view of Cutsforth; Robert S. (US 20110140900 A1)
Regarding claim 20, Sato with Stieff teaches the limitation of claim 1,
But does not explicitly teach the additional limitation of claim 19,
However, Cutsforth teaches additionally, 
(¶60, “monitoring method may be utilized to continuously monitor” components without human observation) the computer system providing the image data for manual evaluation by a human evaluator (¶28, “processing unit 40 may then display the image and/or automatically, manually, and/or selectively evaluate the data using an algorithm, or other evaluation technique, to analyze a parameter“) and modifying at least one setting for the evaluating in response to feedback received from the human evaluator. (¶60 and 57, “it is determined that human intervention is necessary” so that the “human intervention is necessary to attend to an identified problem or matter” which will include “inform a user of a condition of the electrical device, such as the state of the brush, and/or alert, notify, schedule and/or advise maintenance, part delivery, on site inspection, and/or other task, shut down the system, and/or otherwise perform a consultative and/or responsive function”)
It would have been obvious to one at the time of invention was made with obvious skill in the art to combine the brake measuring of Sato with the intersection point of Stieff with the human evaluation of Cutsforth which can recognize when to require human evaluation. This helps in limiting the need for humans to evaluate issues. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483